FILED
                            NOT FOR PUBLICATION                              DEC 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PACIFIC ASIAN ENTERPRISES, a                     No. 11-55805
California corporation; et al.,
                                                 D.C. No. 3:10-cv-01335-LAB-
              Plaintiffs - Appellants,           WVG

  v.
                                                 MEMORANDUM *
CROSS CHARTERING NV, a foreign
limited liability company; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                      Argued and Submitted December 5, 2012
                               Pasadena, California

Before: WARDLAW, BEA, and N.R. SMITH, Circuit Judges.

       Pacific Asian Enterprises (“PAE”) appeals the district court’s final order

dismissing PAE’s claims and enforcing a contractual forum selection clause

pursuant to Federal Rule of Civil Procedure 12(b)(3). We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not abuse its discretion when it enforced the forum

selection clause. See Kukje Hwajae Ins.Co., Ltd. v. M/V Hyundai Libtery, 408 F.3d

1250, 1254 (9th Cir. 2005). It is clear from the face of the bill of lading that the

parties intended that the Carriage of Goods by Sea Act, 46 U.S.C. § 30701,

(“COGSA”) control this contract. Both parties’ experts testified that COGSA

controls the terms of the contract in Antwerp; Cross Chartering has stipulated that

COGSA controls in Antwerp; and the district court reached the same conclusion.

Given that the court in Antwerp will interpret the contract under COGSA, we

conclude that the substantive law the Belgium courts will apply will not be less

favorable to PAE than the U.S. court’s application of COGSA. Fireman's Fund

Ins. Co. v. M.V. DSR Atl., 131 F.3d 1336, 1339 (9th Cir. 1997) (quoting Vimar

Seguros y Reaseguros, S.A., v. M/V Sky Reefer, 515 U.S. 528, 538 (1995)) (holding

that enforcement of a forum selection clause is unreasonable when “the substantive

law to be applied will reduce the carrier’s obligations to the cargo owner below

what COGSA guarantees”).

      Affirmed.




                                           2